ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that (1) the petition of Talitha Syntyche Simpson for further review of the unpublished decision of the Court of Appeals filed February 11,1997 be, and the same is, granted and (2) the unpublished decision of the court of appeals is reversed and the matter is remanded to the sentencing court for resentencing, with this court retaining appellate jurisdiction. The trial court made it a condition of probation that petitioner not have any contact with her partner, who is the father of her three children but who also is on parole. The trial *182court is instructed to hold an evidentiary hearing on remand on the issue of the propriety of the condition and to make findings of fact to support its decision retaining or vacating the condition. At the evidentiary hearing both parties should have a right to present evidence relating to the propriety of and need or lack of it for the condition.
Reversed and remanded to trial court with instructions, with this court retaining appellate jurisdiction.
BY THE COURT:
/s/ Alexander M. Keith Alexander M. Keith Chief Justice